DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pendingClaims 11-20 are currently withdrawn from consideration
Claims 1-10 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-10 in the reply filed on 12/07/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gasket seal” on lines 3-4 of claim 1, and “a camera to monitor equipment” on lines 1-2 of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  reference characters 119, 117, 190, 180, 101 in FIG. 1 are not described in the original specification.  Furthermore, reference character 422 in FIG. 3B is not described in the original specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both numerous items in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 3A includes reference character 200 which should be 400 instead, and reference character 421 (pointing to outside housing) should be 401 instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  paragraph 21 states “the inlet conduit 202 of the refill valve 140, the outlet conduit 204 of the refill valve 140” which are not illustrated in any of the FIGS.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraphs 26, 28, 30 and 31 include reference characters which are not included in any of the FIGS.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 29 states “to the indicator 421…The switch button 422” and instead should state “to the indicator 421.  The switch button 422” for further clarity.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 7 and 8 each state “the controller” and instead should each state “the first controller” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “the sensor” and instead should state “the pressure sensor” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a pressure sensor disposed within the housing and configured to monitor” on line 5 of claim 1, “and the controller configured to receive” on line 8 of claim 1, “an indicator configured to” on line 2 of claim 2, “wherein the first controller is further configured to monitor” on line 1 of claim 3, and “a second controller configured to” on lines 1-2 of claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pressure sensor disposed within the housing and configured to” on line 5.  It is unclear what is configured to, the pressure sensor or the housing?  Also, claim 1 recites the limitation “and the controller configured to receive a sensor signal from the pressure sensor, and to determine the” on lines 8-9.  It is unclear what is determining, the controller or the pressure sensor?  Furthermore, claim 1 recites the limitation “based on the sensor.” on lines 9-10.  It is unclear whether Applicant is trying to refer to the sensor signal or the pressure sensor?  Claims 2-10 are also rejected since these claims depend on claim 1.
Claim 4 recites the limitation "a photovoltaic cell coupled to the housing and providing power” on line 2.  It is unclear what is providing power, the photovoltaic cell or the housing?
Claim 10 recites the limitation "the user.” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 10 recites the limitation “a second controller configured to provide user input to the first controller and to provide data to output” on lines 1-2.  It is unclear what is providing data to output, the second controller or the first controller?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Topmiller (U.S. 2014/0196546 A1).

Regarding Claim 1:
Topmiller teaches an apparatus for monitoring water pressure in a filter tank (see FIG. 1) (see FIG. 5) (see paragraphs 5, 16 and 31) comprising:
a housing (see FIG. 1, a housing 10H) comprising a first enclosure portion, and a second enclosure portion (Examiner’s note:  Examiner is broadly interpreting ‘a first enclosure portion and a second enclosure portion’ to include a front side and/or a back side and/or a side wall of the housing 10H) (see paragraph 19 – “The pressure sensor 10 may comprise a housing 10H which may house and protect the main components of the pressure sensor 10.”), the housing coupled to the filter tank (see FIG. 1, a wall 30 of a vessel/tank containing a fluid 32) (see paragraph 16 – “The pressure sensor 10 may be mounted in a wall 30 of a vessel containing the fluid 32 such as, for example, a tank, a manifold, a hydraulic line…”) (see paragraph 19);
a pressure sensor disposed within the housing and configured to monitor the water pressure in the filter tank (see FIG. 1, half bridges 24, 26 each comprising two resistive pressure sensing elements (RPSEs) 24A, 24B, 26A, and 26B) (see paragraphs 5, 13, 26-27 and 31); and
a first controller disposed within the housing (see FIG. 1, a main printed circuit board 16) (see FIG. 1, a diaphragm printed circuit board 20) (see FIG. 5, a microcontroller 46) (see paragraphs 5, 21 and 31), the controller communicatively connected to the pressure sensor and the controller configured to receive a sensor signal from the pressure sensor (see paragraphs 5, 13, 17, 18 and 34-38), and to determine the water pressure in the filter tank based on the sensor (see paragraphs 5, 13, 17, 18 and 34-38).
Although Topmiller teaches a housing (see FIG. 1, a housing 10H) comprising male and/or female national pipe threads (NPTs) (see paragraph 19), Topmiller does not explicitly teach a housing comprising a gasket seal.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a gasket seal to effectively and efficiently seal the pressure port 10P of the housing 10H to the wall 30 of a vessel/tank containing the fluid 32 in order to provide accurate pressure measurements of the fluid inside vessel/tank (see Topmiller paragraphs 5, 13 and 19).

Regarding Claim 2:
Topmiller teaches the apparatus of claim 1, further comprising:
an indicator configured to indicate information of the filter tank, the indicator visible through an opening in the housing (see FIG. 1, a diaphragm 22) (see paragraphs 21-22) (see paragraph 23 – “The fluid 32 may exert a force F on the diaphragm 22 which may correspond to the pressure of the fluid 32.  The diaphragm 22 may deform due to this force F…”).

Regarding Claim 3:
Topmiller teaches the apparatus of claim 1, wherein the first controller is further configured to monitor the water pressure of the filter tank using the sensor signal based upon analysis of a measured parameter of water within the filter tank (see FIG. 1, a main printed circuit board 16) (see FIG. 1, a diaphragm printed circuit board 20) (see FIG. 5, a microcontroller 46) (see paragraphs 5, 21 and 31) (see paragraphs 5, 13, 17, 18 and 34-38).

Regarding Claim 4:
Topmiller teaches the apparatus of claim 1, further comprising:
a photovoltaic cell coupled to the housing and providing power to the apparatus (see FIG. 1, an electrical connector 12 comprising two or more pins 12P further permitting a power source) (see paragraphs 17-18).

Regarding Claim 5:
Topmiller teaches the apparatus of claim 1, wherein the sensor comprises a pressure transducer having a ceramic sensor core (see FIG. 1, half bridges 24, 26 each comprising two resistive pressure sensing elements (RPSEs) 24A, 24B, 26A, and 26B) (see paragraphs 5, 13, 26-27 and 31).

Regarding Claim 6:
Topmiller teaches the apparatus of claim 1.
Although Topmiller does not explicitly teach a camera to monitor equipment in field of view, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a camera in order to accurately monitor any malfunctions of any equipment that may occur throughout the system of Topmiller (see paragraphs 5, 16 and 31).

Regarding Claim 7:
Topmiller teaches the apparatus of claim 1, including a pressure sensor (see FIG. 1, half bridges 24, 26 each comprising two resistive pressure sensing elements (RPSEs) 24A, 24B, 26A, and 26B) (see paragraphs 5, 13, 26-27 and 31).
Although Topmiller does not explicitly teach a vibration sensor to mount on an adjacent pool pump, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a vibration sensor to measure any vibrations that may occur throughout the system in order to provide accurate and precise pressure measurements (see paragraphs 5, 16 and 31).

Regarding Claim 8:
Topmiller teaches the apparatus of claim 1, including a pressure sensor (see FIG. 1, half bridges 24, 26 each comprising two resistive pressure sensing elements (RPSEs) 24A, 24B, 26A, and 26B) (see paragraphs 5, 13, 26-27 and 31).
Although Topmiller does not explicitly teach a microphone assembly to detect equipment noise, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a microphone assembly to detect equipment noise in order to prevent any disruptions of pressure measurements within a fluid system (see paragraphs 5, 16 and 31).

Regarding Claim 9:
Topmiller teaches the apparatus of claim 1, including a pressure sensor (see FIG. 1, half bridges 24, 26 each comprising two resistive pressure sensing elements (RPSEs) 24A, 24B, 26A, and 26B) (see paragraphs 5, 13, 26-27 and 31).
Although Topmiller does not explicitly teach a proximity sensor to detect approaching objects, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a proximity sensor to detect approaching objects in order to prevent any disruptions of pressure measurements within a fluid system (see paragraphs 5, 16 and 31).

Regarding Claim 10:
Topmiller teaches the apparatus of claim 1, further comprising a second controller configured to provide user input to the first controller and to provide data to output to the user (see FIG. 1, a main printed circuit board 16) (see FIG. 1, a diaphragm printed circuit board 20) (see FIG. 5, a microcontroller 46) (see paragraphs 5, 21 and 31) (see paragraphs 5, 13, 17, 18 and 34-38).


Other References Considered
Matthes et al. (U.S. 2012/0278009 A1) teaches a melt pressure sensor.

Matthes et al. (U.S. 2014/0245837 A1) teaches a pressure sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773